DETAILED ACTION
Claims 1, 3, 5, 7-8, 10, 12, 15, 18-19, 22-23, 26, 31-33, 35, 39, and 41 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/30/2021 has been entered.
 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. GB16004681, filed on 01/11/2016.

Response to Arguments
Applicant's arguments filed 04/30/2021 have been fully considered but they are not persuasive. 

In light of the amendments made to the most recent claims dated 04/30/2021, the previously addressed 35 U.S.C. 112(b) rejection has been withdrawn.

Applicant’s representative amended claim 1 to recite at least “…wherein the piston defines a first active piston area in the first condition formed on a face on an interior profile of the piston…” and “…wherein the piston comprises a second active piston area larger than the first active piston area and formed on a face on an exterior profile of the piston…”. Examiner notes that the claim language is broad in nature, in which US Publication 2013/0269928 A1 (i.e. Zhou) can introduce the “area” to be interpreted broadly, in light of the instant application’s specification, which can comprise of a “face” (i.e. surface within the area of the piston) on the “interior profile” (i.e. interior surface outline of the piston), as disclosed in at least figures 2 therein. With that being said, Examiner suggests incorporating more claim language to overcome the prior art rejection and advance prosecution, preferably towards an allowance. Examiner believes .  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 7-8, 10, 12, 15, 22, 31-33, 35, 39, and 41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication 2013/0269928 A1 (i.e. Zhou).

In regards to claim 1, Zhou discloses: A fluid discharge apparatus (at least 22) for cleaning and/or jetting the interior of a fluid conduit (as disclosed in at abstract, at least paragraphs [0032-0036] and figures 2; fluid conduit of wellbore 100 as shown in at least figures 10-11), the fluid discharge apparatus comprising:
a body (at least 26), the body comprising an inlet (at least element 36) configured to receive fluid from a fluid source (as depicted in figures 2 via the shaded area), and one or more fluid discharge ports (at least 52); and
(valve arrangement within at least element 26) disposed in the body (as shown in at least figures 2) and operable to be passively operated to be cycled to provide an interrupted flow of fluid through the body by moving between a first condition in which fluid entering the body from the inlet is prevented from passing through the apparatus (as shown in figure 2A and disclosed in at least paragraphs [0032-0036]), and a second condition in which fluid is discharged through the one or more fluid discharge ports (as shown in figures 2 and disclosed in at least paragraphs [0032-0036], the transitioning of the piston from closed to open to allow for discharging fluid through the ports), to provide said interrupted flow of fluid through the body (the transitioning from the initial closed position to the open position, back to the closed position, as disclosed within paragraphs [0034-0037], introduces one cycle of interrupted flow of fluid through the body);
wherein the valve arrangement comprises a piston (at least 46) disposed in an axial bore in the body (at least figures 2 introduces the piston at least 46 is disposed in an axial bore in the body 26), the piston operable to move axially in the body (as shown in light of the transitioning within at least figures 2), 
wherein the piston defines a first active piston area (first piston area of at least 46, as shown in the illustrated figure 2A below) in the first condition formed on a face on an interior profile of the piston (Examiner notes that the “area” is interpreted broadly, in light of the instant application’s specification, which can comprise of a “face” (i.e. surface within the area of the piston) on the “interior profile” (i.e. interior surface outline of the piston)), whereby a pressure acting on the first active piston area moves the piston from the first condition to a partially open condition when  (at least figure 2A and paragraphs [0032-0036] introduces the transitioning from the first condition to occur in light of a predetermined fluid pressure acting on the piston to a partially open condition);
and wherein the piston comprises a second active piston area larger than the first active piston area (second piston area of at least 46, as shown in the illustrated figure 2A below; furthermore, Examiner notes that the claim limitation is broad in nature, in light of the instant application’s specification, in which Examiner illustrates, within figure 2A below, on how the claim language can be taught within Zhou) and formed on a face on an exterior profile of the piston (Examiner notes that the “area” is interpreted broadly, in light of the instant application’s specification, which can comprise of a “face” (i.e. surface within the area of the piston) on the “exterior profile” (i.e. exterior surface outline of the piston)), whereby pressure acting on the second active piston area is operable to move the piston from the partially open condition towards the second condition of the apparatus (at least figure 2B and at least paragraphs [0032-0036] introduces the fluid pressure to act on the piston to allow for an open condition of the apparatus). 


    PNG
    media_image1.png
    827
    1201
    media_image1.png
    Greyscale


In regards to claim 3, Zhou further discloses: wherein the valve arrangement is operable to be cycled between the first condition and the second condition under the effect of a pressurised fluid entering the body from the inlet (as disclosed in at least abstract, paragraphs [0032-0036], and figures 2; the apparatus can be cycled to block and allow fluid flowing through the ports which is dependent upon the fluid pressure within the inlet acting on the piston).

In regards to claim 5, Zhou further discloses: wherein the second condition is a fully open condition which defines a maximum flow area of a flow path through the apparatus (at least figure 2B introduces the second, open condition defining the maximum flow area).

In regards to claim 7, Zhou further discloses: a range of the partially open conditions, which are continuous between the first condition and the fully open condition (at least figures 2 and paragraphs [0032-0036] discloses the partially open condition is introduced within the transitioning of the piston from closed to open; at least figure 2B introduces the second, open condition defining the maximum flow area).

In regards to claim 8, Zhou further discloses: wherein at least one of: the range of partially open conditions define a range of flow areas of the flow path through the apparatus, which are continuous between the closed condition and the fully open condition; and/or the range of partially open conditions defines a range of pressure drops across the apparatus, dependent on a flow rate of fluid through the apparatus, the flow area of the flow path, and pressure (as shown in at least figures 2 and disclosed in at least paragraphs [0032-0036], the partially open condition is introduced within the transitioning of the piston from closed to open).

In regards to claim 10, Zhou further discloses: wherein at least one of: the valve arrangement comprises a cartridge valve; and the piston is a cartridge piston (at least paragraphs [0032-0036] disclose the cartridge valve as shown in figures 2 comprising of the cartridge piston 46).

In regards to claim 12, Zhou further discloses: wherein at least one of: the piston comprises a sleeve or spool member; the piston comprises one or more flow apertures, which are radially oriented in the piston and/or the apparatus (at least figures 2 introduces the piston 46 comprises one or more flow apertures at least 54, which are radially oriented in the piston).

In regards to claim 15, Zhou further discloses: wherein at least one of: wherein one of: the valve arrangement comprises a stem, which is disposed in a bore of the piston, and the piston is arranged to move axially with respect to the stem; the valve arrangement comprises a stem, which is disposed in a bore of the piston, and the piston is arranged to move axially with respect to the stem, and wherein the stem comprises one or more flow apertures, which are radially oriented in the stem and/or the apparatus (at least figures 2 introduces the stem to be between element 36 and 46/48 where the piston 46 moves axially with respect to thereof).

In regards to claim 22, Zhou further discloses: wherein the apparatus comprises a biasing means (at least 48) which biases the valve arrangement towards the first condition (as disclosed in at abstract, paragraphs [0032-0036], and figures 2 which introduces the apparatus to change from the first condition to second condition and vice versa).

In regards to claim 31, Zhou further discloses: a fluid line (at least 38) coupled to the inlet of the fluid discharge apparatus (as shown in at least figure 2).

In regards to claim 32, Zhou discloses: A method of cleaning and/or jetting the interior of a fluid conduit (see at least abstract and paragraph [0003]), the method comprising: 
(as shown in at least figures 1-2) comprising a fluid discharge apparatus (at least 22) according to claim 1 coupled to the end of a tubing (11), 
locating the assembly in the fluid conduit (of wellbore 100 as shown in at least figures 10-11); 
pumping fluid from the fluid source (from surface) through the tubing to the fluid discharge apparatus (figures 2 and at least paragraphs [0032-0036] introduces pumping fluid within the apparatus); and 
interrupting flow of fluid to the one or more discharge ports (at least 52) of the apparatus by moving the valve arrangement between the first condition and the second condition (as shown in figures 2 and disclosed in at least paragraphs [0032-0036], the partially open condition is introduced within the transitioning of the piston from closed to open); 
wherein the method comprises moving the piston from the first condition by pressure acting on the first active piston area (first piston area of at least 46, as shown in the illustrated figure 2A below), and moving the piston from the partially open condition towards the second condition of the apparatus by pressure acting on the second active piston area (second piston area of at least 46, as shown in the illustrated figure 2A below; furthermore, at least figures 2 and at least paragraphs [0032-0036], the partially open condition is introduced within the transitioning of the piston from closed to open; figure 2B introduces the second, open condition defining the maximum flow area). 


    PNG
    media_image1.png
    827
    1201
    media_image1.png
    Greyscale


In regards to claim 33, Zhou further discloses: wherein the method comprises at least one of: interrupting the flow of fluid to generate or maintain fluid pressure at the apparatus; cycling the valve arrangement of the apparatus between the first condition and the second condition (as disclosed in at abstract, at least paragraphs [0032-0036] and figures 2 which introduces the apparatus to change from the first condition to second condition and vice versa).

In regards to claim 35, Zhou further discloses: wherein the method comprises at least one of: deploying the assembly along the fluid conduit; circulating fluid from the assembly to a deployment location: returning fluid via an annulus between the tubing and the fluid conduit; providing a thrust from the apparatus to assist in deployment of the assembly (at least paragraphs [0032-0036] discloses of deploying the assembly within the fluid conduit of the wellbore 100 as shown in at least figures 10-11).

In regards to claim 39, Zhou further discloses: wherein the fluid conduit is a hydrocarbon production or transportation pipeline (at least paragraphs [0005-0006] introduces the tool assembly methods as disclosed therein to be used for purposes of hydrocarbon recovery).

In regards to claim 41, Zhou further discloses: wherein the method comprises deploying the apparatus in multiple stages, with sequentially increasing hose lengths (at least paragraphs [0032-0036] introduces the assembly to be used at different stages with respect to the drilling of the subterranean formation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2013/0269928 A1 (i.e. Zhou) in view of US Publication 2009/0056952 A1 (i.e. Churchill).

In regards to claim 18, Zhou discloses: wherein the apparatus defines a first chamber (at least 40) between the inlet and a seal (of element 44) in the valve arrangement (as shown in figures 2).
However, Zhou appears to be silent in regards to explicitly having a seal in the valve arrangement.
Nonetheless, Churchill discloses having a seal in the valve arrangement (at least paragraphs [0036, 0055 and 0135] and figures 1-4, introduces a seal disposed about the piston of the valve arrangement).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Zhou to include the teachings of Churchill, by modifying the apparatus comprising a valve arrangement taught by Zhou to include for a seal taught by Churchill to provide a greater flow rate of fluid to facilitate clearing of drill cuttings from the annulus (at least paragraph [0002]). Furthermore, doing so prevents fluid leakage within the wellbore tool which can cause operational disruption.

In regards to claim 19, Churchill further discloses: wherein at least one of: the seal is a circumferential seal around the piston; the seal is a circumferential seal between the piston and the body; and the seal is a metal-to-metal seal (at least paragraphs [0036, 0055 and 0135] and figures 1-4, introduces a metal-to-metal seal disposed about the piston of the valve arrangement). 

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2013/0269928 A1 (i.e. Zhou) in view of US Publication 2016/0298420 A1 (i.e. Shkurti et al.).

In regards to claim 23, Zhou discloses: wherein one of: the biasing means comprises one or more springs (at least 48).
However, Zhou appears to be silent in regards to: the biasing means comprises one or more washer springs.
Nonetheless, Shkurti discloses the biasing means comprises one or more washer springs (at least figures [0022-0025] and figures 1 discloses the use of washer springs in conjunction of the biasing means as presented therein).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Zhou to include the teachings of Shkurti, by modifying the biasing means of the valve arrangement taught Zhou to include for the washer spring(s) therein taught by Shkurti to allow communication between the central flow (see at least abstract and paragraph [0002]).

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2013/0269928 A1 (i.e. Zhou).

In regards to claim 26, Zhou further discloses: wherein at least one of: one or both of the first and second active piston areas are annular faces (the exterior faces (i.e. surfaces) of the active pistons areas, as shown at least figures 2).
	However, Zhou appears to be silent in regards to: one or both of the first and second active piston areas are conical annular surfaces.
	Nonetheless, it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application. In re Dailey, 149 USPQ 47 (CCPA 1976). It appears that the claimed invention would perform equally well with the disclosed modification(s).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Zhou to modifying the first and second active piston areas to be conical annular surfaces to allow for performing downhole operations for purposes of at least subterranean formation fluid (e.g. oil, gas, water, etc.) recovery. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL G PATEL whose telephone number is (469)295-9168.  The examiner can normally be reached on M-F, 8:30AM-5:00PM, CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEEL GIRISH PATEL/Examiner, Art Unit 3676